1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   AUDREE CHATMAN,                                 )   Case No.: 1:18-cv-01463-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                           FOR POSTPONENT, AND GRANTING
                                                     )   EXTENSION OF TIME TO FILE A RESPONSE
14                                                   )   TO DEFENDANT’S MOTION FOR SUMMARY
     H. VERA,
                                                     )   JUDGMENT
15                  Defendant.                       )
                                                     )   [ECF No. 30]
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Audree Chatman is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for postponement of the case, filed December
21   16, 2019. Plaintiff requests a postponement of the case due to his mental health condition and
22   treatment at the acute level of care.
23          The United States Supreme Court has indicated that “the power to stay proceedings is
24   incidental to the power inherent in every court to control the disposition of the causes on its docket
25   with economy of time and effort for itself, for counsel, and for litigants. How this can best be done
26   calls for the exercise of judgment, which must weigh competing interests and maintain an even
27   balance. Landis v. North American Co., 299 U.S. 248, 254-55 (1936). “[T]he proponent of the stay
28   bears the burden of establishing its needs.” Clinton v. Jones, 520 U.S. 681, 706 (1997).
                                                         1
1             At this juncture, the Court finds that Plaintiff has failed to show that a stay of these

2    proceedings is necessary. Based on Plaintiff’s present medical circumstances and in the interest of

3    justice, the Court will grant Plaintiff thirty (30) additional days to file an opposition to Defendants’

4    motion for summary judgment, if he desires to do so.

5             Accordingly, it is HEREBY ORDERED that:

6             1.      Plaintiff’s motion to postpone the proceedings is denied; and

7             2.      Plaintiff is granted thirty (30) days from the date of service of this order to file an

8                     opposition to Defendants’ motion for summary judgment, if he desires to do so.

9
10   IT IS SO ORDERED.

11   Dated:        December 17, 2019
12                                                         UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
